                                 Case 4:19-cv-00525-KGB Document 1-1 Filed 07/29/19 Page 1 of 1
     The JS 44 civil cover sheet and the infonnation contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except
     provided by local rules of court. This fonn, approved by the Judicial Conference of the United States in September 1974, is reqmred for the      of the Clerk of Court for the
                                                                                                                                                                                                                             as
     purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)                                             ••             ~           -A::'(
     I. (a) PLAINTIFFS                                                                                                DEFENDANTS

     KAMERON EVANS AND NOAH EVANS                                                                                   CABOT SCHOOL DISTRICT; TONY THURMAN; HENRY HAWKlt
        (b)    County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant
                                   (EXCEPT IN U.S. PLAINTIFF CASES)                                                                             (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                      NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                    THE TRACT OF LAND INVOLVED.

        ( C)   Attorneys (Firm Name, Address. and Telephone Number)                                                    Attorneys (If Known)

     CALDWELL LAW OFFICE, 14 Alban Lane, LR, 72223; P (501) 414-0434                                                BEQUETTE, BILLINGSLEY & KEES


 II. BASIS OF JURISDICTION (Placean                               "X"inOneBoxOnly)                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" m One Box for Pie
                                                                                                                   (For Diversity Cases Only)                                               and One Box for Defendant)
 0 I       U.S. Government                  ~ 3 Federal Question                                                                            PTF           DEF                                              PTF       DEi
              Plaintiff                              (U.S. Government Not a Party)                           Citizen of This State           0 I          0        I   Incorporated or Principal Place       0 4     o,
                                                                                                                                                                         of Business In This State

 0 2       U.S. Government                  0 4   Diversity                                                  Citizen of Another State            0 2      0        2   Incorporated and Principal Place         0 5        o-
              Defendant                             (Indicate Citizenship of Parties in Item Ill)                                                                         of Business In Another State

                                                                                                                                                 0 3      0        3   Foreign Nation                           0 6        o,

 IV NATURE OF SUIT (Place an                         "X" in One Box Only)                                                                                  erICkh ere tior: Nature o fS, Ult Co de Descrmt10ns.
I              CONTRACT -.              1                    /·           TORTS                     ;;,-,,,,,,<,, -2;F@UEIT:URElllENi4l.fi -, .)ii;mtili,,BJ<\NKRUP'fC't                  f -- ,-vi>qt.>!J!MR; &'FAflllnlllSil\M
 0     110 Insurance                         PERSONAL INJURY                  PERSONAL INJURY                0 625 Drug Related Seizure               0 422 Appeal 28 USC 158                0 375 False Claims Act
 0     120 Marine                       0    3 IO Airplane                  0 365 Personal Injury •                of Property 21      use 881        0 423 Withdrawal                       0 376 Qui Tam (31 USC
 0     130 Miller Act                   0    315 Airplane Product                  Product Liability         0 690 Other                                      28 USC 157                             3729(a))
 0     140 Negotiable Instrument                   Liability                0 367 Health Care/                                                                                               0   400 State Reapportionment
 0     150 Recovery of Overpayment      0    320 Assault, Libel &                 Pharmaceutical                                                     P-1 PEJL'llY RIE,Flfili                 0   410 Antitrust
            & Enforcement of Judgment              Slander                        Personal Injury                                                  0 820 Copyrights                          0   430 Banks and Banking
 0     151 Medicare Act                 0    330 Federal Employers'               Product Liability                                                0 830 Patent                              0   450 Commerce
 0     152 Recovery of Defaulted                   Liability                0 368 Asbestos Personal                                                0 835 Patent - Abbreviated                0   460 Deportation
            Student Loans               0    340 Marine                            Injury Product                                                             New Drug Application           0   470 Racketeer Influenced an
            (Excludes Veterans)         0    345 Marine Product                    Liability                                                          0 840 Trademark                                Corrupt Organizations
 0     153 Recovery of Overpayment                 Liability                 PERSONAL PROPERTY              i             RA<Rl!JR'. ,{:;>-       i     n- <ek,~ -ltLJ1urny                  0   480 Consumer Credit
            of Veteran's Benefits       0    350 Motor Vehicle              0 370 Other Fraud               0 710 Fair Labor Standards             0    86 l HIA (1395ft)                    0   485 Telephone Consumer
 0     160 Stockholders' Suits          0    355 Motor Vehicle              0 371 Truth in Lending                  Act                            0    862 Black Lung (923)                         Protection Act
 0     I 90 Other Contract                        Product Liability         0 380 Other Personal            0 720 Labor/Management                 0    863 DCWC/DIWW (405(g))               0   490 Cable/Sat TV
 0     195 Contract Product Liability   0    360 Other Personal                   Property Damage                    Relations                     0    864 SSID Title XVI                   0   850 Securities/Commodities,
 0     196 Franchise                              Injury                    0 385 Property Damage           0   740 Railway Labor Act              0    865 RSI (405(g))                             Exchange
                                        0    362 Personal Injury -                Product Liability         0   751 Family and Medical                                                       0   890 Other Statutory Actions
                                                 Medical Malpractice                                                 Leave Act                                                               0   891 Agricultural Acts
I·           REAR PR6PERTY - -·. •· '.:Jifc¢J)VU1RIGH'TS                    ; PRISONERtPEl!fflONS           0   790 Other Labor Litigation        i  FEDl!RWJi,/FMSliil!ES                   0   893 Environmental Matters
 0     2 l O Land Condemnation     t:11: 440 Other Civil Rights                Habeas Corpus:               0   791 Employee Retirement            0 870 Taxes (U.S. Plaintiff               0   895 Freedom of Information
 0     220 Foreclosure             0 441 Voting                              0 463 Alien Detainee                   Income Security Act                       or Defendant)                          Act
 0     230 Rent Lease & Ejectment  0 442 Employment                          0 510 Motions to Vacate                                               0 871 IRS-Third Party                     0   896 Arbitration
 0     240 Torts to Land           0 443 Housing/                                  Sentence                                                                   26   use 7609                  0   899 Administrative Proced111
 0     245 Tort Product Liability            Accommodations                  0 530 General                                                                                                           Act/Review or Appeal o
 0     290 All Other Real Property 0 445 Amer. w/Disabilities -              0 535 Death Penalty            ;     IMMIGB:4TJ£)N.                                                                     Agency Decision
                                             Employment                        Other:                       0 462 Naturalization Application                                                 0   950 Constitutionality of
                                   0 446 Amer. w/Disabilities -              0 540 Mandamus & Other         0 465 Other Immigration                                                                  State Statutes
                                             Other                           0 550 Civil Rights                     Actions
                                   0 448 Education                           0 555 Prison Condition
                                                                             0 560 Civil Detainee •
                                                                                   Conditions of


V. ORIGIN (Place an
~ I Original
                                "X" in One Box Only)
                             O 2 Removed from                     0   3
                                                                                   Confinement


                                                                           Remanded from              0 4 Reinstated or          O 5 Transferred from                  O 6 Multidistrict               0 8 Multidistrict
                                                                                                                                                                                                                            -
           Proceeding             State Court                              Appellate Court                  Reopened                      Another District                    Litigation •                   Litigation -
                                                                                                                                          (specify)                           Transfer                       Direct File
                                              Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
 VI. CAUSE OF ACTION _T_Itl_e_V_Io_f_th_e_c_·_1v_il_R..,.ig'-ht_s_A_c_t_of_1_9_6--'4,_4_2_U_._s_.c_...;§_2_0_00_d_;_4_2_U_.s_._c_.....
                                                                                                                                   §§...1_9_8--'1,_1_9_8_3_a_nd_19_8_8_ _ _ _ __
                                              Brief description of cause:
                                              Plaintiffs, former students of Cabot High School, seek to recover damages for violations of their constitutional rig
VII. REQUESTED IN     0                             CHECK IF THIS IS A CLASS ACTION                             DEMAND$                                            CHECK YES only if demanded in complaint:
     COMPLAINT:                                     UNDER RULE 23, F.R.Cv.P.                                                                                       JURY DEMAND:                   l!i( Yes      O No
VIII. RELATED CASE(S)
                                                  (See instructions):
      IFANY                                                                                                                                             DOCKET NUMBER
DATE
07/29/2019
FOR OFFICE USE ONLY

       RECEIPT#                    AMOUNT                                         APPL YING IFP                                       JUDGE                                   MAG.JUDGE
